DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 18, “A non-transitory computer program comprising code that,” should be changed to - - A non-transitory computer readable medium storing a program comprising code that, - - 


Drawings

The amendments to Figures 11-13 have been accepted.
Specification

The amendments to paragraphs [0030], [0034], 0037], [0039] and [0041] have been accepted.

Claims

The amendments to claims 1-20 have been accepted.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite: 
“.. . analyzing the source audio signal to identify one or more musical characteristics thereof, wherein identifying the one or more musical characteristics of the source audio signal comprises: extracting a feature vector for the source audio signal; and performing a sentiment analysis on the source audio signal;
performing a contextual analysis on a listener of the source audio signal,
obtaining a supplemental audio signal based on the one or more identified musical characteristics and the contextual analysis,
and combining the source audio signal and the supplemental audio signal to generate an extended audio signal,
wherein obtaining the supplemental audio signal comprises: receiving a transitional audio signal generated on a server based on the one or more identified musical characteristics and the contextual analysis” 
In light of the above amendment, the previously relied upon prior art to Stadler (EP 3035333A1), Song et al. (US 2006/0230909), Classen et al. (WO 2008/052009 A2), Meyer et al. (US 2016/0189232), Eugene et al. (US 2003/0183064) and that which is well known in the art, no longer teach or suggest all the limitations of the amended claims.
After further search and consideration of the prior art, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention.
Therefore, independent claim 1, and its dependent claims 2-20, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/08/2022